Argued October 14, 1938.
The question involved in this appeal is concisely stated by the appellee as follows:
"Does a judgment against the president of a corporation individually, in his action for personal injuries, bar a subsequent action by the corporation for the property damage it sustained in the same accident?" *Page 139 
The case is ruled in principle against the appellant by the decision of the Supreme Court in Woodburn v. Penna. Railroad Co.,294 Pa. 174, 144 A. 93. The court, in a per curiam opinion, there said: "Though the same defendant figures in both cases, yet, since the record tendered as evidence involved an issue pending between a plaintiff other than the one now at bar, the mere fact that the injury to both plaintiffs occurred in the same accident and that the present plaintiff appeared as a witness for the other plaintiff, would not make the judgment for defendant in such other suit res judicata in this suit: Walker v. Phila.,195 Pa. 168, 173-4; Siegfried v. Boyd, 237 Pa. 55, 58-60."
On the authority of the Woodburn case, the judgment is affirmed.